Citation Nr: 9913880	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that no new and 
material evidence has been submitted to warrant reopening a 
claim of entitlement to service connection for bilateral 
hearing loss. 

The case was previously before the Board in July 1996, at 
which time the Board expanded the issues for appellate 
consideration to include entitlement to service connection 
for tinnitus, and the case was Remanded, in pertinent part, 
to afford the veteran an audiology examination.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the 
issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1983, the 
RO denied the veteran entitlement to service connection for 
hearing loss.

2.  That evidence associated with the claims file subsequent 
to the June 1983 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

3.  The claim of entitlement to service connection for 
tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  The June 1983 RO decision which denied entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. §  
7105 (West 1991); 38 C.F.R. § 3.104(a) (1998). 

2.  New and material evidence to reopen the claim for service 
connection for hearing loss has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Bilateral Hearing Loss

In June 1983, the RO denied entitlement to service connection 
for hearing loss by an unappealed rating decision as there 
was no evidence showing a nexus of the claimed condition to 
service.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105.  
Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

After the veteran's active duty, he saw extensive service 
with the Navy Reserve.  The evidence that was of record at 
the time of the prior denial in June 1983 included service 
medical records, which failed to show complaints or treatment 
for hearing loss during service.  Records also failed to 
demonstrate that hearing loss was incurred during duty with 
the reserves. 

In the context of the current claim, the veteran has provided 
testimony and statements as to exposure to acoustic trauma 
during service and with the reserves.  Also included were 
other records from the Park Nicolett Medical Center through 
November 1993 showing treatment for audiologic pathology to 
include corrective surgery.  There is no indication that 
historical medical records were reviewed by private medical 
examiners.

A VA ear, nose and throat examination of May 1997 is also of 
record, which also confirms hearing loss.  A comprehensive 
review of the veteran's service medical record and other 
medical records was undertaken by the examiner.  An addendum 
from January 1999 is also of record.  The examiner noted a 
progressive degeneration of hearing loss in both ears and 
that, finally, the veteran was diagnosed with bilateral 
otosclerosis for which he underwent corrective surgery on the 
right with resulting significant improvement.  The addendum 
reflects that the veteran's hearing loss and tinnitus were 
etiologically related to his baseline problem, namely 
bilateral otosclerosis, rather than exposure to acoustical 
trauma or otherwise to service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his hearing loss results 
from military service does not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

The evidence recently submitted bears directly, but not 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.  Competent medical 
evidence has associated the veteran's hearing loss to a 
medical baseline condition rather than to service.  No new 
and material evidence has been submitted to dispute the basis 
for the previous denial of entitlement to benefits because an 
etiological relationship (nexus) to service is still not 
demonstrated.  Based on the foregoing, the Board concludes 
that, inasmuch as no new and material evidence has been 
presented to reopen the previously disallowed claim, the 
prior decision remains final.  Accordingly, the benefit 
sought on appeal must be denied.

Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals (Court's) case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, service medical records failed to demonstrate 
the presence of tinnitus.  Moreover, this condition did not 
become manifest until some time in the 1990's, many years 
after service and, notably, some years after the veteran's 
completion of duty with the Navy Reserves.  At his VA 
examination in May 1997, the veteran reported that he seldom 
noted tinnitus and that it was not a problem.  

As detailed above, the January 1999 addendum to the May 1997 
audiologic examination reported that all his hearing problems 
can be related to his baseline problem, bilateral 
otosclerosis, rather than to service.  

The veteran essentially asserts that he has tinnitus, which 
was incurred in service or with the reserves.  Based on a 
review of the evidence of record, the Board finds that the 
veteran's claim is not well grounded.  The Board finds that 
the veteran has failed to provide medical evidence of a nexus 
between the claimed disorder and any incident in service.  As 
no competent medical evidence has been introduced into the 
record showing a link between the current claim and the 
veteran's service, the veteran's claim must be denied as not 
well-grounded.  See Espiritu, supra.


ORDER

The veteran's claim of entitlement to service connection for 
hearing loss is not reopened.  

Entitlement to service connection for tinnitus is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

